The opinion of the court was delivered by
Clark, J. :
This action was brought in the district court of Riley county by James Stagg to recover from R. T. McCamon a small tract of land embracing about 8-J acres lying south of a line running east and west *480equi-distant from the northern and southern boundaries of section 26, township 10, range 7 east, in said Riley county, and between the Kansas river on the southwest and the half quarter-section line running north and south through the southwest quarter of said section. The plaintiff claims title through successive conveyances from the original patentee, to whom the land was conveyed by the government on August 16, 1860. The original plat of this section shows that at the time the survey was made the Kansas river ran through said section in a southeasterly direction, entering it on the west at a point 26.40 chains' south of the northwest corner of the section. The official plat of the original survey shows that a portion of the section is designated as “Lot 1,” and contains 34-/-^ acres, and that it is bounded on the north by the northwest quarter of the northwest quarter of the section, on the east by a line running north and south through the center of that quarter-section and extending to the Kansas river on the southwest quarter of the section, on the south and southwest by the Kansas river, and on the west by section 27. It is admitted by the plaintiff in error that the plaintiff below established a clear title to lot 1. Since the original survey was made and the patent issued, the course of the river has very materially changed, so that the land lying south of the northwest quarter of the section, and between the Kansas river on the south and southwest, and the half quarter-section line running north and south on the east, embraces about 8i acres, while under the original survey the land thus bounded embraced only about 1¿ acres and was platted as a part of lot 1. The defendant established a perfect chain of title in himself from the government to lot *4812 in said section 26, which contained, as shown by the original survey and official plat thereof, 22T8-g-°7r acres, the half quarter-section line running north and south through the southwest quarter of the section being the boundary line between lots 1 and 2. The defendant claims that, as the com*se of the river has changed so that its left bank is now south and west of its former location (at the time the original survey and official plat were made), the new land formed by reliction, both on the south and southwest of lot 2, became a part of lot 2. The plaintiff does not controvert this claim as to the accretions on the south of lot 2, (which increases the number of acres in that lot from 22-^g- to more than 40,) but contends that the new land thus formed which lies west of the half quarter-section line, and adjoining the original southern boundary of lot 1, became a part of lot 1; making the number of acres in that lot SdyW, an increase of only Tsg-8-g- of an acre over that shown by the original survey. The trial court sustained the plaintiff in this claim, and in this we see no error. It is said in New Orleans v. United States, 10 Pet. 662, that
‘1 The question is well settled at common law that the person whose land is bounded by a stream of water which changes its course gradually by alluvial formations shall still hold the same boundary, including the accumulated soil. No other rule can be applied on-just principles. Every proprietor whose land is thus bounded is subject to loss by the same means which may add to his territory, and, as he is also without remedy for his loss in this way, he cannot be held ac^ countable for his gain.”
The quantity of land embraced in that part of lot 1 which lies north of the half-section line was, by the changes in the course of the river, diminished about seven acres. As the southern boundary of lot 1, as *482shown by the official plat of the original survey, was the Kansas river, that boundary remains unchanged. In like manner the boundary line between lots 1 and 2 is an extension of the half quarter-section line running north and south to the river, and the owners of these lots are entitled to the accretions on the left bank of the river which lie south of the line which originally formed their southern boundaries, respectively.
The defendant also contends that no part of the southwest quarter of the section was ever properly included in lot 1; that the statutes regulating the survey of public lands forbade such a division of territory, and that, if the statute were complied with, the half-section line running east and west should be extended through to the river, and the triangular tract of land, embracing about li acres, which lies south of such line, and which is shown by the plat to be a part of lot 1, should have been platted as a part of lot 2. We are unable to discover any error, in the survey, and the presumption is that the rules prescribed by law for the subdivision of the section were followed, both in making the survey and the official plat thereof. Section 2897 of the Revised Statutes of the United States provides that, “ in every case of the division of a quarter-section, the line for the division thereof shall run north and south.” This rule was complied with by the surveyor in the division of the southwest quarter of the section, and lot 2 lies wholly east of that line. That section further provides, that “in every case of a division of a half quarter-section, the line for the division thereof shall run east and west.’ ’ This rule was also followed whenever a subdivision of a half quarter-section was made. The divisions of the' several quarter-sections were made by lines running north and south, and in the division of the half quar*483ter-sections the lines were run east and west, as prescribed by the statute.
We think the court properly held that the' plaintiff was not precluded from maintaining this action by the bar of the statute of limitations, and as no errors appear in the record, the judgment of the court will be affirmed.
All the Judges concurring.